Citation Nr: 1644632	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-38 736	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Anchorage, Alaska.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Type II diabetes mellitus has not been present at any time during the pendency of the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board notes that all of the Veteran's pertinent service treatment records (STRs) and post-service VA and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded an appropriate VA examination relating to his claim.  In addition, the Veteran testified at an August 2015 hearing before the undersigned VLJ.  

Neither the Veteran nor his representative have identified any additional evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has fulfilled its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type II diabetes mellitus shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (2016).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

Importantly, the Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The U. S. Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran claims entitlement to service connection for type II diabetes mellitus, to include as due to in-service Agent Orange exposure.  Because the record shows the Veteran served in the Republic of Vietnam during the Vietnam War, in-service herbicide exposure has been conceded.

Anchorage VA Medical Center (VAMC) records show the Veteran's October 2013 blood test results included a hemoglobin A1C of 6.4 percent.  A note states that based on this result, the Veteran met the criteria for "frank diabetes mellitus."  Lifestyle modifications were suggested, but no medication was prescribed.  In a separate October 2013 note, the Veteran's fasting blood sugar level was noted to be 110 milligrams per deciliter (mg/dL).  A December note shows the Veteran's pre-meal fasting blood sugar level was 90 mg/dL.

The Veteran was afforded a VA examination in March 2014.  The examiner noted the Veteran's October 2013 blood test results of an A1C of 6.4 percent and fasting plasma glucose of 109 mg/dL.  The examiner explained the normal range for A1C results was between 4.4 and 6.4 percent.  Based upon a review of the Veteran's test results, the examiner concluded he did not have type II diabetes mellitus.

At his August 2015 videoconference hearing, the Veteran's representative noted the discrepancy between the above-described October 2013 VAMC notes and March 2014 VA examination report.  The Veteran testified that he received primary medical care at the Anchorage VAMC, and it was agreed the record would be held open for 90 days to allow the Veteran to obtain further evidence of his diagnosis of type II diabetes mellitus from his VA providers.

The record shows the Veteran subsequently telephoned the VAMC and stated he needed a confirmed diagnosis of type II diabetes relating to his claim for VA benefits.  An August 2015 note states, in pertinent part, that the criteria for a diabetes diagnosis was an A1C result greater than or equal to 6.5 percent, or fasting glucose greater than or equal to 126 mg/dL, and that the diagnosis of diabetes needed to be confirmed by repeating the same blood sugar test or doing a different test on another day.  The note states that all of the Veteran's test results placed him in the "pre-diabetes" category with fasting glucose and A1C results in the normal ranges.  A subsequent note documents a phone call with the Veteran in which he verbalized his understanding of these findings.  The Board also notes that a separate August 2015 VAMC note documents A1C results in January 2015 and June 2015 of 6.0 percent and 6.3 percent, respectively.  An October 2015 treatment note shows the Veteran's A1C result was 6.3 percent in July 2015 with a fasting glucose level of 92 mg/dL.
 
Upon a careful review of the foregoing, the Board has determined that a preponderance of the evidence shows the Veteran has not had type II diabetes mellitus during the period of the claim.  In this regard, the Board notes that type II diabetes mellitus was diagnosed based upon a 6.4 percent A1C result in October 2013.  However, both the VA examiner, a physician, and a VA nurse practitioner explained, in March 2014 and August 2015, respectively, that a diagnosis of type II diabetes mellitus is warranted only for an A1C result of 6.5 percent or greater.  Upon a review of the entire record, there is no evidence of any A1C result higher than 6.4.  Accordingly, the Board finds that a preponderance of the evidence shows the Veteran has not had type II diabetes mellitus during the pendency of his claim.  In reaching this conclusion, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.  As such, the claim must be denied.  

The Board notes that if the Veteran develops type II diabetes mellitus in the future, he is free to initiate a claim to reopen the presently denied claim with evidence showing such a diagnosis.



ORDER

Entitlement to service connection for type II diabetes mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


